               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          BUTTE DIVISION

HOLLI TELFORD,

                     Plaintiff,                 CV 19-02-BU-BMM-JCL
vs.

MONTANA LAND EXCHANGE, M.                                ORDER
STOSICH, DOES REALTORS OF
MONTANA LAND EXCHANGE,
DOES EMPLOYEES OF TOWN, and
U.S. BANK,

                     Defendants.



      Plaintiff Holli Telford, proceeding pro se, commenced this action by filing

her complaint and an application requesting leave to proceed in forma pauperis.

The Court granted Telford’s application pursuant to 28 U.S.C. § 1915(a) on

January 8, 2019. United States Magistrate Judge Jeremiah Lynch had a duty to

screen Telford’s Complaint before it was served on defendants pursuant to 28

U.S.C. § 1915(e)(2). Judge Lynch reviewed the Complaint to identify cognizable

claims.

      Judge Lynch determined that Telford’s pleading failed to state a claim upon

which relief could be granted and was subject to dismissal. The Court granted


                                        1
Telford an opportunity to file an amended complaint to cure the deficiencies noted

by the Court on or before February 28, 2019.

      Telford did not file her amended complaint on or before February 28, 2019.

Judge Lynch accordingly issued Findings and Recommendations recommending

dismissal of this action. (Doc. 9.) Telford’s amended complaint was subsequently

filed on March 7, 2019 (Doc. 10.) Telford also timely filed an objection to Judge

Lynch’s Findings and Recommendations. (Doc. 11.)

      The Court reviews de novo Findings and Recommendations timely objected

to. 28 U.S.C. § 636(b)(1). The Court reviews for clear error the portions of the

Findings and Recommendations not specifically objected to. McDonnell Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Where

a party’s objections constitute perfunctory responses argued in an attempt to

engage the district court in a reargument of the same arguments set forth in the

original response, however, the Court will review the applicable portions of the

findings and recommendations for clear error. Rosling v. Kirkegard, 2014 WL

693315 *3 (D. Mont. Feb. 21, 2014) (internal citations omitted).

      Telford argues that she attempted to obtain a phone continuance to file her

amended complaint on February 28, 2019. (Doc. 11.) Telford reasoned that she

needed a one-day extension to receive critical evidence to attach to her amended

                                          2
complaint. Telford argues that she was told a phone continuance could not be

granted. Telford asserts that she was told that she needed to mail in her

continuance request. Telford argues that she resides in a remote area which

prevents mail from being delivered or received on a timely basis. Telford asks the

Court to overrule Judge Lynch’s Findings and Recommendations and allow her

First Amended Complaint to proceed.

      IT IS ORDERED: Judge Lynch’s Findings and Recommendations (Doc. 9)

are OVERRULED to the extent described above. Telford’s First Amended

Complaint shall proceed to Judge Lynch’s review as required by 28 U.S.C. §

1915(e)(2).

      DATED this 16th day of April, 2019.




                                          3
